Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18   PageID.11503   Page 1 of 8



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

   USAMA J. HAMAMA, et al.,
   Petitioners and Plaintiffs,            Case No. 17-cv-11910

   v.                                     Hon. Mark A. Goldsmith
                                          Mag. David R. Grand
   REBECCA ADDUCCI, et al.,
   Respondents and Defendants.            Class Action

                             INDEX OF EXHIBITS

    Exhibit 1     Chronology
                  Redacted Pursuant to ECF 453

    Exhibit 1-1   Undated Memo titled, "Meeting with Iraqi Embassy Regarding
                  Litigation Volunteers"
                  ICE-0270495 to 500
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

    Exhibit 1-2   October 25, 2016 Briefing Materials for Meeting with
                  Department of State, Bureau of Consular Affairs, Assistant
                  Secretary (AS) Michele T. Bond and Charge d’Affairs of Iraq
                  to the United States Mohammed Jawad Al Quraishy
                  ICE-0298501 to 04

    Exhibit 1-3   December 30, 2016 Email from A. Fenzel to B. Koontz re Iraq
                  ICE-0269779 to 83
                  Redacted Pursuant to ECF 453

    Exhibit 1-4   February 11, 2016 Email from J. Clinton to Y. Alanpaqi re
                  Meeting with [] Deputy Foreign Minister Khirullah,
                  Ambassador Lukman Faily, and Assistant Director Piniero
                  ICE-0298713 to 15
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18     PageID.11504   Page 2 of 8



   Exhibit 1-5    September 14, 2016 ICE Travel Document Presentation
                  ICE-0295779 to 97
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-6    June 21, 2017 ICE Travel Document Presentation
                  ICE-0267477 to 87
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-7    GOI Form
                  ICE-0267496
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-8    December 6, 2016 Letter from Iraqi Consulate General to DHS
                  and ICE
                  ICE-0269762
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-9    July 7, 2017 Email from F. Farmer to J. Clinton re Read Ahead:
                  Meeting with U.S. Ambassador to Iraq – Douglas Sillman
                  ICE-0269071 to 75

   Exhibit 1-10   April 26, 2017 Email from J. Schultz to F. Farmer re Iraq
                  Accepts First Deportations since 2011
                  ICE-0297785 to 87

   Exhibit 1-11   March 7, 2017 Email from B. Raedy to M. Pineiro re OPA
                  Issue – Recalcitrant Countries – Iraq
                  ICE-0296207 to 09
                  Redacted Pursuant to ECF 453

   Exhibit 1-12   Undated Memo titled, “Removal Issues Concerning Iraq”
                  ICE-0271069

   Exhibit 1-13   March 14, 2017 Email from J. Schultz to M. Pineiro re Iraq
                  Inter-ministerial Committee on Deportation Outlines
                  Deportations Facilitation
                  ICE-0271129 to 32




                                         2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18    PageID.11505       Page 3 of 8



   Exhibit 1-14   Undated Memo titled, “Iraq Proposal”
                  ICE-0297798 to 99
                  Filed Under Seal Pursuant to ECF 453

   Exhibit 1-15   2017 Memo titled, "ICE Update on the Removal Cooperative
                  Initiative"
                  ICE-0270938-944
                  Redacted Pursuant to ECF 453

   Exhibit 1-16   June 1, 2017 Email from J. Reid to C. George re PHI Iraqi
                  ICE-0271766 to 68
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-17   June 30, 2017 Email from C. George to F. Farmer re For Your
                  Awareness
                  ICE-0269196 to 202
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-18   June 19, 2017 Email from J. Clinton forwarding June 7, 2017
                  Letter from Iraqi Embassy to DHS
                  ICE-0298490 to 93
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-19   June 20, 2017 Email from B. Koontz re Baghdad update 6/16
                  ICE-0269470 to 76

   Exhibit 1-20   June 20, 2017 Email from J. Tampio to D. Salie re Baghdad
                  update 6/16
                  ICE-0269416 to 22

   Exhibit 1-21   June 19, 2017 Email from J. Clinton to F. Farmer re Baghdad
                  update 6/16
                  ICE-0269537 to 42

   Exhibit 1-22   ICE’s Supplemental Response to Interrogatory No. 12

   Exhibit 1-23   June 23, 2017 Email from M. King to G. Hamilton
                  DHSHamama000097 to 104
                  Redactions Made by Respondents


                                         3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18     PageID.11506      Page 4 of 8



   Exhibit 1-24   July 19, 2017 Memo titled, "Removal Efforts and Challenges:
                  Iraq"
                  ICE-0297770 to 74

   Exhibit 1-25   Undated Memo titled, “Background Information on Iraq”
                  DHSHamama 000001
                  Redactions Made by Respondents

   Exhibit 1-26   June 30, 2017 Email from K. Holt to M. King re Update
                  DHSHamama000111 to 116
                  Redactions Made by Respondents

   Exhibit 1-27   June 30, 2017 Email from M. King to M. Dougherty re Update
                  DHSHamama000116 to 20
                  Redactions Made by Respondents

   Exhibit 1-28   July 26, 2017 Email from J. Schultz to M. Pineiro re Iraq
                  ICE-0296142 to 43
                  Redactions Made by Respondents

   Exhibit 1-29   July 11, 2017 Email from J. Schultz re Anything new?
                  ICE-0268963 to 72

   Exhibit 1-30   July 11, 2017 Email from C. George to F. Floyd re Charger
                  request memo for Iraqi Removal mission on July 25 2017
                  ICE-0269873 to 76

   Exhibit 1-31   July 18, 2017 Email from S. Riedman to J. Schultz re Ordered
                  Removal Proceedings
                  ICE-0297633 to 41

   Exhibit 1-32   July 17, 2017 Email from S. Riedman to J. Schultz re Ordered
                  Removal Proceedings
                  ICE-0297588 to 94

   Exhibit 1-33   July 17, 2017 Email from J. Schultz to P. Shea re Detainee
                  Interviews
                  ICE-0271020 to 21



                                          4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18     PageID.11507   Page 5 of 8



   Exhibit 1-34   July 19, 2017 Email from B. Koontz to J. Schultz re Iraq
                  Interviews
                  ICE-0271030 to 36

   Exhibit 1-35   July 20, 2017 Email from F. Farmer to J. Schultz re Sanctions
                  Iraq (Schultz Deposition Exhibit 22)
                  ICE-0271028

   Exhibit 1-36   Undated Memo to T. Homan from M. Albence re
                  Recommendations to Initiate the Process to Invoke Visa
                  Sanctions under Section 243(d) of the Immigration and
                  Nationality Act against Iraq
                  ICE-0296029 to 34

   Exhibit 1-37   July 29, 2017 News article, “Families in America still fear
                  return to Iraq, despite a halt in deportation,” Rudaw

   Exhibit 1-38   August 4, 2017 Email from J. Schultz to A. Joseph re sanctions
                  ICE-0270929 to 36
                  Redacted Pursuant to ECF 453

   Exhibit 1-39   October 2, 2017 Email from J. Schultz to E. Katz re Iraq and
                  removals issue
                  ICE-0295964 to 66
                  Redactions Made by Respondents

   Exhibit 1-40   DHS’s Supplemental Response to Interrogatory No. 12

   Exhibit 1-41   Undated Briefing Notes for Meeting with Iraqi Deputy Foreign
                  Minister Nizar Issa Abdu-Hadi Al-Khairalla with handwritten
                  notes of A. Kisselburg
                  Hamama000050 to 52
                  Redactions Made by Respondents

   Exhibit 1-42   December 6, 2017 Email from A. Kisselburg to J. Schultz re
                  Iraq DFM Meeting
                  ICE-0296786 to 87




                                         5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18      PageID.11508   Page 6 of 8



   Exhibit 1-43   January 2, 2018 Email from D. Hoffman to M. King re DHS-
                  Iraqi Meeting on Deportees Wishing to Return
                  DHSHamama000066 to 67

   Exhibit 1-44   DHS’s Second Supplemental Interrogatory Responses

   Exhibit 1-45   February 15, 2018 Email from M. Bernacke to K. Clark re
                  Volunteer detention locations
                  ICE-0270693 to 700
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-46   March 2018 Letter from Iraq’s Ministry of Migration and
                  Displacement

   Exhibit 1-47   June 15, 2018 Letter from M. Bernacke to Iraqi Ambassador
                  Fareed Yasseen
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-48   January 2018 Emails between M. Bernacke and J. Clinton
                  ICE-0270850 to 53

   Exhibit 1-49   July 10, 2018 News article, “Forced deportations of Iraqi
                  asylum seekers on hold”

   Exhibit 1-50   Printout of Iraqi Ministry of Foreign Affairs website

   Exhibit 1-51   July 31, 2018 Email from C. Alsterberg re Supplemental
                  Information – Hamama – ECF 316 – Farmville and York TD
                  Information
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-52   July 29, 2018 Letter from Republic of Iraq Ministry of
                  Migration and the Displaced re Forced Return

   Exhibit 1-53   Translation of July 29, 2018 Letter from Republic of Iraq
                  Ministry of Migration and the Displaced re Forced Return

   Exhibit 1-54   ICE’s Interrogatory Responses



                                          6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18     PageID.11509    Page 7 of 8



   Exhibit 1-55   ICE’s Supplemental Interrogatory Responses

   Exhibit 1-56   DHS’s Interrogatory Responses

   Exhibit 1-57   November 28, 2017 Email from J. Laughlin to J. Schultz re
                  Iraqi Releases
                  ICE-0295996 to 98
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                  Redactions Made by Respondents

   Exhibit 1-58   Travel Documents
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 1-59   December 5, 2017 Memo titled, "Meeting with Iraqi Deputy
                  Foreign Minister Nizar Issa Abdul-Hadi Al-Khairalla"
                  DHSHamama000058 to 60
                  Redactions Made by Respondents

   Exhibit 2      Declaration of Margo Schlanger, dated August 28, 2018

   Exhibit 3      Declaration of Ghada Attieh, dated August 24, 2018
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 4      Excerpts of July 12, 2018 Deposition Transcript of J. Schultz

   Exhibit 5      Excerpts of July 13, 2018 Deposition Transcript of M.
                  Bernacke

   Exhibit 6      ICE’s Responses to Interrogatory Nos. 6 and 7

   Exhibit 7      Declaration of Edgar Lopez, dated August 15, 2018

   Exhibit 8      Declaration of Daniel Smith, dated August 27, 2018

   Exhibit 9      Declaration of Perla Gonzalez, dated August 17, 2018

   Exhibit 10     Declaration of Edward Amir Bajoka, dated August 22, 2018
                  Redacted per Court’s Order ECF 338



                                          7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-1 filed 10/23/18     PageID.11510   Page 8 of 8



   Exhibit 11     Declaration of Russell Abrutyn, dated August 17, 2018

   Exhibit 12     Declaration of Kevin Piecuch, dated August 24, 2018
                  Redacted per Court’s Order ECF 338

   Exhibit 13     Declaration of Christie Moore, dated August 20, 2018
                  Redacted per Court’s Order ECF 338

   Exhibit 14     Declaration of Aneesha Gandhi, dated August 21, 2018
                  Redacted per Court’s Order ECF 338

   Exhibit 15     Declaration of R. Kaplovitz, dated August 23, 2018
                  PII Redacted Pursuant to 5.2
                  Redacted per Court’s Order ECF 338

   Exhibit 16     Declaration of Gregory Vanderwoude, dated August 22, 2018
                  Redacted per Court’s Order ECF 338

   Exhibit 17     Declaration of Tonita Dupard North, dated January 18, 2018
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 18     Declaration of Bryan Pitman, dated November 6, 2017
                  PII Redacted Pursuant to Fed. R. Civ. P. 5.2

   Exhibit 19     Expert Report of D. Kiminori Nakamura dated June 5, 2018

   Exhibit 20     DHS’s August 20, 2018 Responses to Interrogatories

   Exhibit 21     DHS’s August 20, 2018 Responses to RFPs

   Exhibit 22     ICE’s August 20, 2018 Responses to Interrogatories

   Exhibit 23     ICE’s August 20, 2018 Responses to RFPs




                                         8
